Citation Nr: 1524704	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1967 to August 1973.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction is with the Denver, Colorado RO.  This case was previously remanded by the Board in March 2014 and December 2014 for further development.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Denver, Colorado in August 2013.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  
 

FINDING OF FACT

The Veteran did not demonstrate hearing acuity beyond a level I bilaterally at his June 2011 and May 2014 VA audiological examinations or a level II bilaterally at his October 2012 private audiological examination.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral hearing loss have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  All service treatment records and identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Board does note that it remanded the Veteran's claim in December 2014 in order to obtain a clarification from the Veteran's private audiologist, Dr. T.O.  However, review of the claims file shows that the Veteran stated that he subsequently attempted to locate this doctor, but was unsuccessful.  Thus, the clarification statement or any additional medical records were unable to be obtained.  See Savage v. Shinseki, 24 Vet. App. 259, 263-64 (2011).  The Veteran has not identified any additional outstanding records that are relevant to the issue being decided herein.  As such, the Board may proceed to its decision without prejudice to the Veteran.

In addition, the Veteran was afforded VA examinations in June 2011 and May 2014 in connection with his bilateral hearing loss claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history and a thorough examination that fully addresses the relevant rating criteria.  The May 2014 examination also included and addressed the Veteran's subjective complaints about his disability, objective findings needed to rate the disability, and the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board is also satisfied that there has been substantial compliance with the prior March 2014 and December 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the March 2014 remand, the Board requested that the AOJ obtain a new VA examination for the Veteran; such an examination was obtained in May 2014.  In the December 2014 remand, the Board requested that the AOJ obtain a clarification statement from the Veteran's private doctor, Dr. T.O. regarding whether the doctor used Maryland CNC testing in her 2010 audiology evaluation.  As above, the Veteran attempted to locate Dr. T.O. to obtain a statement or records, but was unable to do so.  Therefore, a clarification statement or additional medical records could not be obtained.  As such, the Board finds that there has been substantial compliance with prior Board remands.  Additionally, the Board notes that the Veteran has offered testimony that Dr. T.O. had previously told him that the Maryland CNC test was not used during the 2010 examination.  

As noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in August 2013. During the hearing, the undersigned Veterans Law Judge (VLJ) set forth the issue to be discussed, explained the elements of an increase disability evaluation claim, noted the reason the claim for a compensable evaluation for hearing loss was previously denied, and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony and questioning by the undersigned VLJ, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 

In this case, the Veteran seeks a compensable evaluation for his bilateral hearing loss.  The Veteran argues the current evaluation does not accurately reflect the severity of his disability.  Having carefully considered the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim and an increased evaluation is not warranted.

A VA examination was conducted in June 2011.  He described his history of noise exposure and denied ear pain, infections, discharge and ear surgery.  The examination report shows that he exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
35
50
LEFT
30
20
20
75
95

The pure tone threshold average was 26.25 decibels in the right ear and 52.5 decibels in the left ear.  Speech audiometry using the Maryland CNC test also revealed speech recognition ability of 98 percent in the left ear and 96 percent in the right ear.  Using Table VI, these audiometric findings equate to level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the result is a noncompensable evaluation.

The Veteran submitted a private audiogram dated December 2010 from Dr. T.O.  While the Veteran has testified that this examination shows speech recognition scores which are worse than the June 2011 VA examiner's speech recognition test results, the Board also notes that the examination does not indicate whether such scores were obtained using the Maryland CNC test.  Indeed, the Veteran has stated that while he cannot locate Dr. T.O., she told him that the Maryland CNC test had not been used and that she was not familiar with such a test.  Under 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC).  As the December 2010 examination did not indicate whether such testing was used, and, per the Veteran's testimony, it appears that such testing was not used, the results of this examination may not be applied for the purposes of evaluating the Veteran.

The Veteran then submitted a second private audiology examination in support of his claim.  The results of that examination are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
10
35
55
LEFT
20
15
15
75
95

The pure tone threshold average was 27.5 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry using the Maryland CNC test also revealed speech recognition ability of 88 percent in both ears.  Using Table VI, these audiometric findings equate to level II hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the result is a noncompensable evaluation.

The Veteran had a second VA examination in May 2014.  That report shows that the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
35
50
LEFT
30
25
30
75
90

The pure tone threshold average was 28 decibels in the right ear and 55 decibels in the left ear.  Speech audiometry using the Maryland CNC test revealed speech recognition ability of 96 percent in the left ear and 100 percent in the right ear.  Using Table VI, these audiometric findings equate to level I hearing in both ears.  See 38 C.F.R. § 4.85, Table VI.  When those values are applied to Table VII, the result is a noncompensable evaluation.

After consideration of all three examinations, it is apparent that the currently assigned noncompensable evaluation for the Veteran's bilateral hearing loss is accurate and appropriately reflects his bilateral hearing loss under the provisions of 38 C.F.R. § 4.85.  Thus, the Board finds that the noncompensable evaluation is appropriate and that there is no basis for awarding a higher initial evaluation. 

The Board has also considered whether an initial compensable evaluation for bilateral hearing loss is warranted under 38 C.F.R. § 4.86.  However, the Veteran's disability does not meet the requirements of 38 C.F.R. § 4.86.  In this regard, the available audiometric findings do not show the Veteran to have puretone thresholds of 55 decibels or more at each of the frequencies of 1,000, 2,000, 3,000 and 4,000 hertz or a puretone threshold of 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000 hertz.  Thus, the Board finds that the noncompensable evaluation is appropriate and that there is no basis for awarding a higher initial evaluation. 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation is not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hearing loss, which includes difficulty hearing speech, especially with background noise.  Moreover, as discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such impairment.  Moreover, the evidence does not demonstrate other related factors, including an exceptional or unusual disability picture.  The Veteran has not required frequent hospitalization due to service-connected tinnitus and marked interference of employment has not been shown due to this disorder.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.
ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


